DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020 and 04/29/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Philipot et al. (US 2020/0198406 A1), in view of Takahashi (US 2017/0036488 A1).
Figures: 
Regarding claim 1, Philipot discloses a tread portion 100, comprising rib portions 110, 120, 130, 140, 150 defined by main grooves 10, 20, 30, 40; wherein the land portions comprise a crown land portion 130 disposed on a tire equator, and having a left side edge – (construed as a first crown edge extending in a tire circumferential direction on one side of the tire equator), and a right side edge – (construed as a second crown edge extending in the tire circumferential direction on an other side of the tire equator).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The crown land portion 130 further has a plurality of crown lateral grooves 131 extending from the left side edge/first crown edge to a position in the vicinity of the tire equator to thereby terminate in the crown land [AltContent: arrow][AltContent: textbox (First sipe element)]131 at an obtuse angle, see FIG. 3. 

[AltContent: textbox (Second sipe element)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Philipot does not explicitly disclose that the lateral groove 131 extends beyond the tire equator.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lateral groove as claimed since: Takahashi discloses a large groove area ratio is vital to improving wet performance, and if the groove area ratio is too large, the ground contact area may decrease, thus reducing the grip and steering stability of the tire. And to fulfill the competing requirements Takahashi tread pattern includes rib land portion 130 having lateral grooves 43 disposed thereon. The lateral groove 43 are configured to extend from a circumferential groove 20 on a left side edge/first crown edge of the rib land portion 130 to a position on the opposite of the tire equator CL and thereby terminate within the rib land portion 130. Takahashi further discloses such a 
Regarding claim 2 - Claim Interpretation: The limitation “the tread portion has an asymmetric pattern that designates a mounting direction to a vehicle and wherein when the tire is mounted to the vehicle, the first crown edge, in the mounting direction, is disposed on an outer side of the vehicle and the second crown edge is disposed on an inner side of the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
[AltContent: textbox (Equatorial plane)]In any event, modified Philipot discloses it tread pattern is asymmetric and under the broadest reasonable interpretation afforded the examiner, the portions of the tread pattern which extend between the equatorial plane of the center rib 130 and the furthest leftmost portion of the left rib 110 is construed as an outside of the tread when the tire is mounted on the vehicle; and likewise the portion between the center rib 130 and the furthest rightmost portion of the right rib 150 is construed as an inside of the tread, see Philipot FIG. 3 and [0110]. 
[AltContent: textbox (Outer side when mounted )][AltContent: arrow][AltContent: connector]
[AltContent: arrow][AltContent: textbox (Inner side when mounted)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claims 3-5, modified Philipot discloses the crown sipes further include second sipe elements extending so as to form a bend with the first sipe elements; wherein the second sipe elements intersect the first sipe elements at an obtuse angle; and with guidance provided by the figures an absolute value of |α-β| < 30°, where α ≈ an angle at which the crown lateral grooves and the first sipe element intersect each other, and β ≈ an angle at which the first sipe element and second sipe element intersect each other.
[AltContent: textbox (First sipe element)][AltContent: arrow][AltContent: textbox (β)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second sipe element)][AltContent: textbox (α)][AltContent: arrow][AltContent: arc][AltContent: arc]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claim 7, modified Philipot discloses a length of each crown lateral groove in a tire axial direction is 51% to 70% of a width, in the tire axial direction, of the crown land portion, see Takahashi FIG. 3.
Regarding claims 15-20, modified Philipot discloses each of the main grooves 10, 20, 30, 40 has a groove width between 3.0 mm and 20.0 mm which meets the claimed not less than 3.0 mm; and wherein a total number of the main grooves disposed in the thread portion is four, and wherein a number of the land portions that are defined in the tread portion is five; and wherein each crown lateral groove is tilted relative to a tire axial direction, see Philipot FIG. 1, [0103]; and where to ensure water drainage  and the tire width direction is preferably from 30° to 45° which meets the claimed 10°-50°, see Takahashi [0093]; and wherein the crown land portion comprises grooves consisting of the crown lateral grooves, see Takahashi FIG. 2; and wherein the first crown edge comprises grooves consisting only of the crown lateral grooves, and wherein no sipes are formed in the first crown edge, see Takahashi FIG. 2; and wherein the crown sipes further include second sipe elements extending so as to form a bend with the first sipe elements, see the figure in the rejection of claim 3.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Philipot et al. (US 2020/0198406 A1), in view of Takahashi (US 2017/0036488 A1), as applied to claim 1 above, and further in view of Mukai (US 2016/0185160 A1).
Regarding claim 6, modified Philipot does not explicitly disclose the obtuse angle at which the first sipe elements and the crown lateral grooves intersect each other is greater than 90° and not greater than 145°.
Mukai discloses a tire suitable for a highly balanced enhancement of steering stability and drainage capability, see [0003]. The tire being configured to have an angle made by middle lug groove and middle linked sipe may be set appropriately. A greater angle may fail to set directions of deformation of middle land section to be different enough on the middle linked sipe side and on the middle lug-groove side. Thus, steering stability may not be improved. On the other hand, a smaller angle causes middle linked sipe and middle lug groove to bend sharply, and middle land section may deform significantly as a result. Accordingly, steering stability may not be improved sufficiently. From those viewpoints, angle is preferred to be at least 85 degrees and no greater than 95 degrees.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the obtuse angle at which the first sipe elements and the crown lateral grooves intersect each other within the claimed range as taught by Mukai to provide the tire with a means for further improving steering stability.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Philipot et al. (US 2020/0198406 A1), in view of Takahashi (US 2017/0036488 A1), as applied to claim 1 above, and further in view of Mori (US 2018/0345734 A1).
Regarding claims 8-9, while modified Philipot discloses the use of a first middle land portion; it does not explicitly disclose the middle land portion includes first and second middle sipes.
Mori discloses a tire suitable for providing sustained excellent snow and ice performance of the tire without sacrificing steering stability on dry roads, see [0001]. The tire is configured to have first semi-closed sipes 31 – (construed as first middle sipes) and second semi-closed sipes 32 – (construed as second middle sipes) disposed on a middle land portion adjacent to the first crown edge of the crown land portion across a first crown main groove; and where both terminate within the land portion; the first semi-closed sipes 31 has a longer length than the second semi-closed sipes 32; and both are tilted relative to the tire axial direction in the same direction. Mori further discloses the rigidity of the land portion in a central 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the middle land portion of modified Philipot in the claimed manner as taught by Mori to provide the tire with the aforementioned benefits.
Regarding claims 10-11, modified Philipot discloses the use of an inner land portion 53 – (construed as a first middle land portion) that is defined between a first inner circumferential groove 33 – (construed as a first crown main groove) and a second inner circumferential groove 34 – (construed as a second shoulder main groove) disposed outward of the first inner circumferential groove in the tire axial direction, and wherein the inner land portion further includes a plurality of fifth lug grooves 45 – (construed as first middle lateral grooves) extending from the second inner circumferential groove and terminating in the inner land portion; wherein each fifth lug groove has a groove width greater than each third lug groove 43 – (construed as a crown lateral groove), see FIG.2. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Philipot et al. (US 2020/0198406 A1), in view of Takahashi (US 2017/0036488 A1), as applied to claim 1 above, and further in view of at least one of Yamaoka (US 2016/0303919 A1 – of record –family member EP 3081398 A1) or Kujime.
Regarding claims 12-14, while modified Philipot discloses the use of a second middle land portion; it does not explicitly disclose the second middle land portion includes third middle sipe which extends completely across the second land portion and a second middle lateral groove extending across the land portion to terminate within the second middle land portion.
Yamaoka discloses a tread pattern having an inner lug grooves 11 – (construed as a second middle lateral grooves) which extends from a crown main groove and terminates within the middle land portion 7. This being advantageous for increasing snow traction while ensuing land portion rigidity, see [0039]-[0040]; and a main middle sipes 31 – (construed as a second middle sipes) which extend completely across the land portion. This being advantageous for mitigating strain of the land portion when coming into contact with the ground and prevent uneven wear caused on the land portion, see [0060]-[0061]. Additionally, both are tilted relative to the axial direction of the tire in the same direction; and the opening width of the inner lug grooves 11 – (construed as a second middle lateral grooves) are wider than the opening widths of the crown lug grooves 40 – (construed as crown lateral grooves).
Kujime discloses a reference tread pattern which shows a favorable balance of noise performance, drainage performance and steering stability. The tread pattern is configured to have an inboard middle land portion 4B having disposed thereon an inboard middle lateral grooves 6B – (construed 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the middle land portion of modified Philipot in the claimed manner as taught by Yamaoka or Kujime to provide the tire with the aforementioned benefits.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749